The opinion of the court was delivered by


Mr. Justice -Huger.

In the case of Eddings and Glasscock; 1 N. and M'C 295, it was only decided that a nulla bona was not sufficient to ,es4 tablish the insolvency of the defendant. It has never been; ruled that a ca. sa. with a return of non est inventus, was necessary to prove insolvency. In all cases satisfactory proof must; be adduced; but other proof than a ca. sa. may be sufficient to established the insolvency. A new trial is therefore granted.
Mott, Johnson, Colcock and Richardson, Justices, concurred.